Citation Nr: 1500064	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  10-13 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for depression.

2. Entitlement to an effective date earlier than September 26, 2008 for the grant of service connection for depression. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran served on active duty from September to November 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the RO, which granted service connection for depression and assigned a 30 percent disability rating, effective September 26, 2008.

The issue of entitlement to an increased initial rating for depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In August 2003, the RO, after considering the evidence then of record, including the Veteran's service treatment records, denied service connection for depression; the Veteran did not file a NOD, nor was new and material evidence received, within one year.

2. On September 26, 2008, the RO received a reopened claim of service connection for depression.
 
3. The record contains no statement or communication from the Veteran or the appellant after the August 2003 rating decision and prior to September 26, 2008, that constitutes a pending claim for service connection for depression.


CONCLUSIONS OF LAW

1. The August 2003 rating decision, in which the RO denied service connection for depression, is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.105, 3.156, 20.302, 20.1103 (2014).
 
2. The claim for an effective date earlier than September 26, 2008, for the award of service connection for depression, is without legal merit. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.401 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The appeal for an effective date earlier than September 26, 2008, for the award of service connection for depression arises from the Veteran's disagreement with the effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained all of the Veteran's service treatment records as well as identified relevant post-service VA and private treatment records.  Regardless, resolution of this appeal ultimately turns on when the Veteran filed a claim for the benefits ultimately awarded, and evidence before the RO at the time of the prior rating decision, as well as law and regulations in effect at that time.  In the present appeal, the February 2010 SOC included citation to the provisions of 38 C.F.R. § 3.400 and discussion of the legal authority governing effective dates for awards of compensation.  A January 2013 supplemental SOC explained the reasons for the denial of the Veteran's request for an earlier effective date.  

The Board finds that the aforementioned actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

The appeal is thus ready to be considered on the merits.

II.  Earlier Effective Date

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.400, 3.401 (2014). 

The effective date for a grant of benefits on the basis of the receipt of new and material evidence received after final disallowance, or in the case of reopened claims, is the date of receipt of the new claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

In May 2003, the Veteran filed a claim for service connection for a depression as secondary to a service connected disability.  In an August 2003 rating decision, the RO denied the Veteran's claim for service connection for depression, including as secondary to the service-connected disability of residuals, injury to bilateral testicles with testicular torsion, bilateral testicular atrophy, hypogonadism, and impotency.  The RO acknowledged that a VA urology examiner provided an opinion that the Veteran had depression, which was secondary to his service-connected testicle injury.  However, the RO found that the physician did not conduct a psychiatric examination and there was no other evidence from a psychiatrist or specialist in psychiatric illnesses of treatment or diagnosis of depression that was related to the service-connected testicular injury, nor was there any evidence of this injury during military service.  The RO made arrangements for the Veteran to undergo a VA psychiatric examination; however, the Veteran cancelled his scheduled VA examination.  The Veteran was notified of this decision in August 2003. 

In a letter dated March 14, 2003, the RO informed the Veteran of the denial of his claim and of his appellate rights.  The Veteran did not initiate an appeal to the August 2003 rating decision.  Although the Veteran alleges, in his April 2010 Form 9, that he did appeal the May 2003 decision, there is no indication in the record that either he or his representative submitted a written statement within the appellate period which could be interpreted as a valid notice of disagreement with the RO's August 2003 decision.  In fact, the next document submitted by the Veteran was a claim for depression, among other things, received by the RO on September 26, 2008.
 
Applicable regulations provide that if new and material evidence was received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

In the instant case, there was no evidence submitted within one year of the August 2003 rating decision.  There are no available private treatment records during this period of record.  Moreover, while the earliest VA treatment records date back to October 2002, the treatment records do not show any complaints, treatment, or a diagnosis relating to a psychiatric disorder until the Veteran was given a questionable diagnosis of depression in November 2008.  

As such, given the lack of new and material evidence within one year of the August 2003 rating decision, the provisions of 38 C.F.R. § 3.156(b) are not applicable.  Accordingly, unless an exception to finality applies that decision became final (and, hence, provides no basis for assignment of an earlier effective date for any subsequently granted benefit).  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103. 

The Veteran filed the current claim to reopen his claim for service connection for a depression on September 26, 2008.  In April 2009 VA examination, the examiner opined that the Veteran's depression was most likely caused by or a result of the testicular injury.  As such, in the August 2009 rating decision, the RO granted service connection, effective September 26, 2008 (the date of the claim to reopen). 

While the Veteran asserts entitlement to an earlier effective, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable.

In the June 2009 Notice of Disagreement, the Veteran's representative indicated that the effective date for his service connection should be in May 2003 when the Veteran originally filed his claim.  As previously discussed, the Veteran originally filed a claim in April 2003 and a May 2003 rating decision denied his claim.  The rating decision was accompanied with a notification letter addressed to the Veteran. The Board has considered the Veteran's contentions that his depressive disorder is related to his testicle torsion injury and the mental pain has been ongoing since his adjustment back to civilian life.  See April 2010 Form 9.  Despite having persistent symptoms, given the finality of the August 2003 rating decision, any prior claim for benefits was finally resolved, and, thus, cannot serve as the basis for the award of an earlier effective date. 

While the finality of the May 2003 decision could also be vitiated by a finding of clear and unmistakable (CUE) in that decision (see Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three exceptions to the rules regarding finality and effective dates), no such claim has been raised here.  A CUE claim requires some degree of specificity not only as to what the alleged error is, but-unless it is the kind of error that, if true, would constitute CUE on its face-persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  The Veteran has made a general argument that two physicians indicated that his depression was due to service-connected disability and that he should not have been denied service connection because he failed to report for the VA psychiatric examination.  The rating decision determined that there was no opinion by a psychiatrist that depression was due to service-connected disability and found the urologist's opinion did not have sufficient probative value to warrant a grant of service connection.  

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination:  (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, " (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudication had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  In effect, the Veteran is challenging the probative value that the adjudicator assigned to medical evidence in 2003.  This challenge is not an effective CUE claim and provides no basis for changing the 2003 rating action.  The arguments of the Veteran and his representative are not sufficient to raise a claim of CUE.

There is no document associated with the claims file that can be construed as a pending claim for service connection for depression at any point after the final August 2003 denial but prior to the September 26, 2003 claim and that no earlier effective date is assignable for the award of service connection for depression.  Although VA treatment records dated from 2002 to 2009 are of record, treatment for psychiatric symptoms are dated from November 2008.  Regardless, any treatment records dated prior to September 26, 2008, would not be construed as an informal claim.  While, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the United States Court of Appeals for Veterans Claims (Court) has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.  Thus, records of VA treatment cannot constitute a request to reopen a claim for service connection.

In addition, there is no correspondence from the Veteran, dated prior to September 26, 2008, that could be interpreted as an informal claim for this benefit.  The Board emphasizes that, while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  To the extent practicable, VA does make every effort to identify and notify claimants of the potential entitlement to benefits.  In sum, the claims file contains no communication following the May 2003 decision and prior to September 26, 2008 that put VA on notice that potential entitlement to service connection for depression had arisen.

The legal authority governing effective dates is clear and specific, and the Board is bound by such authority. As, on these facts, no effective date for the grant of service connection for depression, earlier than September 26, 2008, is assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

An effective date earlier than September 26, 2008, for the grant of service connection for depression is denied.


REMAND

A review of the record shows that the Veteran was scheduled for a VA psychiatric examination in December 2012 to address the severity of his service-connected depression, but the Veteran failed to report for this examination.  Pursuant to 38 C.F.R. § 3.655(b) when a claimant fails to report without "good cause" for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Moreover, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board notes, however, that in March 2013 statement in support of claim, the Veteran stated that he missed the appointment due to the notice letter being delivered to the wrong address and requested that the examination be rescheduled.  A review of the record shows that on December 3, 2012, VA received a declaration of status of dependents reflecting that the Veteran was divorced and had a mailing address other than the one that was reported in VA's system in November 2012 and on December 12, 2012 correspondence advising the Veteran of an upcoming VA examination.  The January 2013 supplemental statement of case was also sent to his old address.  The record shows that the first correspondence that was sent to the Veteran's new address was in March 2013, the same time his address was updated in the Board's Veterans Appeals Control and Locator System (VACOLS).  The March 2013 letter advised the Veteran that his claims file had been transferred to the Board.  Within a week, the Veteran requested VA to reschedule his examination.  The Board finds that the Veteran's request to be re-scheduled for an examination is reasonable under the circumstances.

It appears that the Veteran receives ongoing treatment from the Indianapolis VA Medical Center (VAMC).  The most recent VA treatment record associated in the Veteran's paperless records in the Virtual VA system is dated through January 2013. VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b), (c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all records of the Veteran's treatment/evaluation for his psychiatric disability from VA facility(ies) from January 2013 through the present.  

2. Thereafter, the Veteran should be scheduled for a psychiatric examination in order to determine the current severity of his service-connected depression.  The claims file, including this remand and any relevant records in Virtual VA must be made available to and be reviewed by the examiner.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

The examiner should provide an opinion as to the severity of the service-connected depression symptomatology and its impact on occupational and social functioning. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner should provide the reasons and bases for all opinions in the examination report. 

3. The AOJ should then readjudicate the issue of entitlement to an increased initial rating for depression.  If any of the benefits sought on appeal are not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


